Title: To George Washington from Edward Snickers, 17 May 1784
From: Snickers, Edward
To: Washington, George



Der Generale
May the 17. 1784

I fulley intendid to aweaighted on you to pay you the Respeckte Due you and to Do Sume bisnees but finding by the paper that you wase not at home and parte of my Bisnees wase to no hume is to make the Deeds for the Lande you Solde at Coll mercers Salle and I have gote the five Lotes that Mr James mercer Boughte and Lote number one that William Hickman Boughte and the Lote number 21 which Sedwicke Bought and I have gote the Bonde you give Mr mercer and Mr Sedwick asighened to me but not hickmanes as he boughte two Lotes & peaid Mr Lunde Washington the Cash for Sedwickes bonde by the hands of Mr John melton and he never Sighened the Bond to me and I Cane not now git the Cash of Sedwick with out Bringing a sut as I hade peaid him for the Lande before I peaid of his mande and am obliged to Bring Sute in youre name against him which I hope you have no obecksion to[.] the persones that Loves on youre 2 Lotes have peaid the Taxes on it quar. Since the yere 1778 agreabile to youre Dereckshones to me in 1779 and I thinke thay qoughte no[w] to begine to pay you Sumthing  thay Colde be Rented out now verey well I wase in hopes to aseene you upe in oure Country th⟨is⟩ time—and if you Do not when I heare you are Come home I will weaighte on you and aney thing that I cane sarve you in pies to Command and it will give me plesher to Do it  my Complementes to youre Ladey and am with Due esteme youre Sincere frind and moste obedente Humbile Sarvnt

Ed. Snickers



N.B. Sur if you will Calle to mind you and Mr James mercer told me at the Sale that if the Estate Solde for more than twelve thousand five hundrid pounds that I Shude be peaid whate Coll mercer wase in Due me I am yours E.S.

